Citation Nr: 1143194	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to April 1971.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1974 rating decision denied service connection for a right knee disorder.

2.  A subsequent, unappealed October 1990 Board decision also denied service connection for a right knee disorder.

3.  The evidence pertaining to the Veteran's right knee disorder submitted subsequent to the October 1990 Board decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1974 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The October 1990 Board decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In a March 1974 rating decision, the RO denied service connection for a right knee disorder.  The evidence of record did not establish that the Veteran suffered an in-service right knee injury that aggravated his pre-existing right knee disorder.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In August 1989, the Veteran filed a claim to reopen his previously denied claim for service connection for a right knee disorder.  In a subsequent October 1990 decision, the Board denied the Veteran's petition to reopen his claim for service connection for a right knee disorder.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In October 2006, the Veteran again filed a claim to reopen his previously denied claim for service connection for a right knee disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, Social Security Administration (SSA) disability benefits records and VA treatment records have been added to the record since the October 1990 Board denial.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has continued to report right knee pain.  The Veteran was diagnosed with arthritis by the VA Medical Center (VAMC) on several occasions, to include in March 2005.  The VA diagnosis does not specify which joints are affected by the arthritis.  Throughout his appeal, the Veteran has asserted that his right knee disorder was directly incurred during his active military service.  The Veteran describes a continuity of symptomatology since the military discharge.  The Veteran's claim was previously denied because his right knee disorder was determined by VA to have pre-existed his active military service.  VA also determined that the Veteran's right knee disorder was not aggravated by his active military service.  However, since filing his original service connection claim in January 1974, the Veteran has never been afforded a VA examination for this claim.  The Veteran's assertions are presumed credible for the purposes of reopening this claim.  Justus, 3 Vet. App. at 513.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a right knee disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated.  

First, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The evidence of record suggests that the Veteran's right knee disorder may have pre-existed his active military service.  To date, the Veteran has not been provided with a notice letter addressing aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Second, the most recent outpatient treatment records from the VAMC in Alexandria, Louisiana, are dated from August 2006.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his right knee disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current diagnosis, the Veteran has credibly reported right knee pain throughout the appeal.  The Veteran was diagnosed with arthritis by the VAMC on several occasions, to include in March 2005.  The VA diagnosis does not specify which joints are affected by the arthritis.  

In regards to an in-service incurrence of this disorder, the Veteran's April 1970 military entrance examination showed normal knees based on X-ray evidence.  In February 1971, the Veteran was treated for his right knee pain.  According to the treatment note, the Veteran had been experiencing right knee pain since he entered the military.  In a March 1971 treatment note, the Veteran complained of chronic pain in the right knee with a history of infection in the right knee at age ten.  The STRs contain several other treatment notes documenting the Veteran's right knee pain.  In March 1971, the Medical Board determined that the Veteran's right knee disorder existed prior to his active military service.  The Medical Board also determined that the Veteran's right knee disorder was not aggravated by his active military service.  The Veteran was diagnosed with "probable early arthritis secondary to old knee joint infection."  The Veteran was then medically discharged from the military in April 1971.  

The claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of this disorder.  Therefore, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of this disorder.  The Veteran has never been afforded a VA examination for this claim, to include a medical opinion on whether the Veteran's current right knee disorder pre-existed his active military service, and, if so,whether this pre-existing disorder was aggravated beyond its normal progression during his military service.  The Board finds that a VA examination is required to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for a right knee disorder.  This letter should address aggravation of a pre-existing disorder.

2.  Obtain all pertinent VA outpatient treatment records from the Alexandria, Louisiana, VAMC, since August 2006.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the Veteran for the names and addresses of any private providers who have treated him for his right knee disorder.  With the appropriate authorization from the Veteran, obtain any available records identified.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current right knee disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements and his STRs, and the medical literature have been reviewed in forming the medical opinion.  

The VA examiner must offer opinions on the following:

(a)  Did the Veteran's current right knee disorder clearly and unmistakably pre-exist his November 1970 entry into the military?  

i)  If there is clear and unmistakable evidence that the right knee disorder pre-existed his period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the right knee disorder was not aggravated beyond its natural progression during his active military service?  

ii)  If there is not clear and unmistakable evidence that the right knee disorder pre-existed his period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his right knee disorder is related to his active military service?

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for a right knee disorder.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


